The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
After the examiner’s amendment, claims 5-8, 21-31 are allowable.
Parent Data17072012, filed 10/15/2020 is a division of 15091487, filed 04/05/2016 ,now U.S. Patent #10853873 and having 1 RCE-type filing therein15091487 is a continuation in part of 13705252, filed 12/05/2012 ,now abandoned and having 1 RCE-type filing therein13705252 Claims Priority from Provisional Application 61570309, filed 12/14/2011 13705252 Claims Priority from Provisional Application 61595154, filed 02/06/2012 13705252 is a continuation in part of 13438924, filed 04/04/2012 ,now U.S. Patent #10055798 and having 2 RCE-type filings therein13438924 Claims Priority from Provisional Application 61472611, filed 04/06/2011 13438924 is a continuation in part of 12785465, filed 05/23/2010 ,now U.S. Patent #8200533 12785465 is a continuation in part of 12727624, filed 03/19/2010 ,now U.S. Patent #7881965 12727624 is a continuation in part of 12573089, filed 10/02/2009 ,now U.S. Patent #8195511 12573089 Claims Priority from Provisional Application 61102304, filed 10/02/2008 12573089 Claims Priority from Provisional Application 61183510, filed 06/02/2009 15091487 is a continuation in part of 13753539, filed 01/30/2013 ,now abandoned 13753539 Claims Priority from Provisional Application 61607548, filed 03/06/2012 13753539 Claims Priority from Provisional Application 61607572, filed 03/06/2012 13753539 Claims Priority from Provisional Application 61593358, filed 02/01/2012 13753539 is a continuation in part of 13438924, filed 04/04/2012 ,now U.S. Patent #10055798 and having 2 RCE-type filings therein15091487 is a continuation in part of 13658825, filed 10/24/2012 ,now abandoned and having 1 RCE-type filing therein13658825 Claims Priority from Provisional Application 61551410, filed 10/25/2011 13658825 Claims Priority from Provisional Application 61606997, filed 03/06/2012 13658825 is a continuation in part of 13492835, filed 06/09/2012 ,now abandoned and having 1 RCE-type filing therein13492835 is a continuation of 12785465, filed 05/23/2010 ,now U.S. Patent #8200533 15091487 is a continuation in part of 13733984, filed 01/04/2013 ,now abandoned and having 1 RCE-type filing therein13733984 Claims Priority from Provisional Application 61607001, filed 03/06/2012 13733984 Claims Priority from Provisional Application 61583232, filed 01/05/2012 13733984 is a continuation in part of 13438924, filed 04/04/2012 ,now U.S. Patent #10055798 and having 2 RCE-type filings therein15091487 is a continuation in part of 13658828, filed 10/24/2012 ,now abandoned and having 1 RCE-type filing therein13658828 Claims Priority from Provisional Application 61551410, filed 10/25/2011 13658828 Claims Priority from Provisional Application 61606997, filed 03/06/2012 13658828 is a continuation in part of 13492835, filed 06/09/2012 ,now abandoned and having 1 RCE-type filing therein15091487 is a continuation in part of 13693032, filed 12/03/2012 ,now abandoned and having 1 RCE-type filing therein13693032 is a continuation in part of 13438924, filed 04/04/2012 ,now U.S. Patent #10055798 and having 2 RCE-type filings therein15091487 is a continuation in part of 13792030, filed 03/09/2013 ,now U.S. Patent #9881284 and having 1 RCE-type filing therein13792030 is a continuation in part of 13438924, filed 04/04/2012 ,now U.S. Patent #10055798 and having 2 RCE-type filings therein15091487 is a continuation in part of 13794814, filed 03/12/2013 ,now abandoned 13794814 is a continuation in part of 13693032, filed 12/03/2012 ,now abandoned and having 1 RCE-type filing therein15091487 is a continuation in part of 13794816, filed 03/12/2013 ,now abandoned 13794816 is a continuation in part of 13693032, filed 12/03/2012 ,now abandoned and having 1 RCE-type filing therein

Allowable Subject Matter
Claims 5-8, 21-31 are allowed.
Reasons for Allowance
The following is examiner’s statement of reasons for allowance.
101 
There is an integrated practical application in the claim elements.

Applicant’s amendments and arguments relating to the amendments and the rejection under 35 USC 101 are persuasive.  Therefore, Examiner is removing the rejection under 35 USC 101.  The currently amended independent claims include significantly more than any alleged abstract idea. The currently amended independent claims constitute an "ordered combination" that provide a specific, discrete implementation that provides significantly more than the abstract idea itself. To illustrate, the currently amended independent claims recite an ordered combination of features that are comparable to BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 2016 WL 3514158, (Fed. Cir. June 27, 2016). In BASCOM, the Federal Circuit held that "an inventive concept can be found in the ordered combination of claim limitations that transform the abstract idea of filtering content into a particular, practical application of that abstract idea." Id. In particular, the currently amended independent claims are directed towards a specific, discrete implementation of 

A method for analyzing an electronic device and providing financial remuneration to a user for submission of the electronic device, the method comprising: 

establishing a plurality of pre-acquisition purchase prices, each of the plurality of pre- acquisition purchase prices established for a recycled electronic device in a predetermined condition, each of the pre-acquisition purchase prices established by a winning bid from a bidder of a plurality of bidders for the recycled electronic device; receiving, from the user, an electronic device in an inspection area of a kiosk, the inspection area having at least one camera; 

via a processor of the kiosk

 imaging a screen shot of an about page of the electronic device with the at least one camera, 

inspecting the screen shot of the about page of the electronic device obtained by the at least one camera; 

identifying the electronic device and/or a condition of the electronic device based at least in part on the inspection of the screen shot of the about page; 

selecting a matching pre-acquisition purchase price from the plurality of pre- acquisition purchase prices for the electronic device based at least in part on the identity and/or the condition of the electronic device; 

offering the matching pre-acquisition purchase price to the user for the electronic device.  

103
Examiner had cited Librizzi (US 2010/0228676) in view of Bowles (US 20100088192) in view of DeLaCruz (US 2004/0205015) Brewington (US Pat 7,334,729).
Examiner has searched for but not found references in the NPL or Patent literature which can be reasonably combined without the benefit of hindsight to render the claim obvious. There is art out there, but not prior art. The relevant art is Applicant’s and not prior.	
Therefore the previous action’s 101 and 103 rejections are withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681